12/21/2020               Case 1:20-cv-03388-EGS DocumentVIRGINIA
                                                          25-4 - Filed
                                                                 SCC   02/24/21 Page 1 of 2




       Entity Information


         Entity Information

                                                                Entity Name: Donald J. Trump for President, Inc.
                                                                   Entity ID: 07927957

                                                                 Entity Type: Nonstock Corporation
                                                                Entity Status: Active
                                                           Formation Date: 06/17/2015
                                                          Reason for Status: Active and In Good Standing
                                                    VA Qualiﬁcation Date: 06/17/2015
                                                                 Status Date: 09/19/2017
                                                            Industry Code: 0 - General
                                                        Period of Duration: Perpetual
                                                            Jurisdiction: VA
                                                 Annual Report Due Date: N/A
                                               Registration Fee Due Date: Not Required
                                                              Charter Fee: $50.00



         Registered Agent Information

                                                                    RA Type: Entity
                                                                    Locality: HENRICO COUNTY
                                                          RA Qualiﬁcation: BUSINESS ENTITY THAT IS AUTHORIZED TO
                                                                           TRANSACT BUSINESS IN VIRGINIA
                                                                 Name: C T CORPORATION SYSTEM
                                               Registered Ofﬁce Address: 4701 Cox Rd Ste 285, Glen Allen, VA, 23060 - 6808, USA



         Principal Ofﬁce Address

                                                                     Address: 725 FIFTH AVENUE, NEW YORK, NY, 10022 - 0000,
                                                                              USA



         Principal Information
                                 Privacy Policy (https://www.scc.virginia.gov/privacy.aspx)                        Contact Us
                                           (https://www scc virginia gov/clk/clk contact aspx)
https://cis.scc.virginia.gov/EntitySearch/BusinessInformation?businessId=285489&source=FromEntityResult&isSeries=False            1/2
12/21/2020               Case 1:20-cv-03388-EGS DocumentVIRGINIA
                                                          25-4 - Filed
                                                                 SCC   02/24/21 Page 2 of 2
                                           (https://www.scc.virginia.gov/clk/clk_contact.aspx)
                                                                                                                                    Last
      (https://www.facebook.com/VirginiaStateCorporationCommission)                                    (https://twitter.com/VAStateCorpComm)
       Title     Director Name                 Address                                                                              Updated

      T/S            No            BRADLEY                      138 CONANT STREET, 2ND FLOR, BEVERLY, MA,                            07/01/2019
                                   CRATE                        01915 - 0000, USA

      President      Yes           MACHAEL                      725 FIFTH AVENUE, NEW YORK, NY, 10022 - 0000,                        07/01/2019
                                   GLASSNER                     USA




         MEMBER INFORMATION;


                                                      Member Information: No Membership Provisions Provided


             Filing History           RA History           Name History              Previous Registrations              Garnishment Designees


                                                                                                                                Image Request

      Back      Return to Search           Return to Results

                                                                                                                                  Back to Login




                                 Privacy Policy (https://www.scc.virginia.gov/privacy.aspx)                        Contact Us
                                           (https://www scc virginia gov/clk/clk contact aspx)
https://cis.scc.virginia.gov/EntitySearch/BusinessInformation?businessId=285489&source=FromEntityResult&isSeries=False                            2/2
